Title: To Thomas Jefferson from André Limozin, 23 September 1787
From: Limozin, André
To: Jefferson, Thomas



Most Honored Sir
Havre de Grace 23rd Septber 1787

Since my former of the 20th instant, I have received this day the Letter your Excellency hath honored me with the 21st. instant, inclosing me one for M. Charles Thomson Secretary of Congress which I shall deliver into the hands of Mr. Burgoin, if I can find  out his Lodgings. The Carters left this Town the 4th. inst. with the Boxes, and was bound to deliver them unto your Excellency the 15th. instant under the Fine to be deprived of one third of his freight. I beg of your Excellency to make him Stand to his agreement, and upon no consideration whatsoever to pay that Carrman, agreable to his terms, because it is the only way to make these Fellows diligent and punctuall. I am assured by Mr. Cabarus’ oncle that he thinks that his nephew shall not accept of the imployment offerd to him, that he will not prefer an uncertainty to a very agreable Condition that he injoys now, and wherein he may look himself fixed upon a very solid footing.
We are here reduced to a very alarming situation if War should take place before the insuing May.
I have the honor to be with the very highest regard Your Excellency’s Most obedient & very Humble Servant,

Andre Limozin

